[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 10-11829                   NOV 18, 2010
                         Non-Argument Calendar               JOHN LEY
                                                               CLERK
                       ________________________

                D.C. Docket No. 8:08-cv-00805-JDW-TBM

BHARATT DIAL,

                                            lllllllllllllllllllllPlaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                           lllllllllllllllllllllDefendant-Appellee.


                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (November 18, 2010)

Before BARKETT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Bharatt Dial appeals from the district court’s order affirming the Social

Security Commissioner’s denial of his application for disability insurance benefits,

pursuant to 42 U.S.C. § 405(g). “We review the Commissioner’s decision to

determine if it is supported by substantial evidence and based on proper legal

standards.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004) (quotation omitted).

      In this case, the Administrative Law Judge (“ALJ”) denied Dial’s

application on the ground that he could perform his past relevant work and other

jobs in the regional economy. In reaching this conclusion, the ALJ relied

exclusively on the testimony of a vocational expert (“VE”). However, it is

undisputed that the ALJ failed to include all of Dial’s employment limitations in

the hypothetical questions posed to the VE. Thus, the VE’s testimony did not

constitute substantial evidence upon which the ALJ could rely. Jones v. Apfel,

190 F.3d 1224, 1229 (11th Cir. 1999); Pendley v. Heckler, 767 F.2d 1561, 1562-

63 (11th Cir. 1985).

      Nonetheless, the district court found, and the Commissioner contends, that

this error was harmless because, according to the job descriptions contained in the

Dictionary of Occupational Titles (“DOT”), Dial’s past relevant work and other

jobs in the regional economy would not require him to perform duties inconsistent

                                         2
with his employment limitations. However, while the ALJ could have chosen to

rely on the DOT, he instead relied only on the testimony of the VE, who was not

instructed on all of Dial’s limitations. Thus, we cannot say that the ALJ’s error

was harmless. Cf. Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983)

(concluding that the ALJ’s factual errors were harmless only because they were

irrelevant to the ALJ’s legal determination).

      VACATED AND REMANDED.




                                         3